Filed 6/30/22 P. v. Dunsmore CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D079851

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCS215653)

 DARRYL DUNSMORE,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Garry G. Haehnle, Judge. Affirmed.
         Darryl Dunsmore, in pro. per.; and Dawn S. Mortazavi, under
appointment by the Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In 2010, Darry Dunsmore was convicted of attempted voluntary

manslaughter while personally inflicting great bodily injury (Pen. Code,1
§§ 192, subd. (a), 664, and 12022.7, subd. (a)), assault with a deadly weapon
while inflicting great bodily injury (§§ 245, subd. (a)(1) and 12022.7,


1        All further statutory references are to the Penal Code.
subd. (a)), and a second count of assault with a deadly weapon (§ 245,
subd. (a)(1)). The court found true a serious felony prior conviction (§ 667,
subd. (a)(1)), a prison prior (§ 667.5, subd. (b)), and a strike prior (§ 667,
subds. (b)-(i)).
      Dunsmore was ultimately sentenced to a determinate term of 21 years
in prison.
      Dunsmore appealed and this court affirmed the conviction in an
unpublished opinion. (People v. Dunsmore (Dec. 21, 2011, D057645).)
      In 2021, Dunsmore filed a petition for resentencing under section
1170.95. The trial court denied the petition, finding attempted voluntary
manslaughter was not an offense covered by section 1170.95, as amended by
Senate Bill No. 775.
      Dunsmore filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Dunsmore the
opportunity to file his own brief on appeal and he has responded with a
supplemental letter brief. We will discuss his submission below.
                            STATEMENT OF FACTS
      The facts of the offenses are set forth in our previous opinion, (People v.
Dunsmore, supra, D057645). We will not repeat them here, except to note the
record shows Dunsmore was the sole perpetrator of the criminal acts.
                                  DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel


                                         2
has identified the following possible issues which were considered in
evaluating the potential merits of this appeal:
      1. Whether the trial court prejudicially erred in failing to appoint
counsel.
      2. Whether the trial court erred in denying appellant’s petition for
resentencing.
      In his brief, Dunsmore lists a wide range of complaints. He contends
appellate counsel in this appeal and the prior appeal were ineffective for not
providing a better record. He complains about his original conviction and the
calculation of custody credits, fees, and fines. He baldly asserts the trial
court was mistaken and his offense comes within the resentencing statute as
amended by Senate Bill No. 775. In short, Dunsmore’s myriad contentions do
not identify arguable issues for reversal on appeal based on the record before
us.
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Dunsmore on this appeal.




                                        3
                               DISPOSITION
      The order denying Dunsmore’s petition for resentencing under
section 1170.95 is affirmed.




                                                            HUFFMAN, J.

WE CONCUR:




McCONNELL, P. J.




BUCHANAN, J.




                                     4